Citation Nr: 0519782	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic urinary 
disorder.  

2.  Entitlement to service connection for sexual impotence, 
claimed as due to a urinary disorder.  

3.  Entitlement to service connection for a psychiatric 
disability, claimed as due to sexual impotence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) which denied reopening 
claims for service connection for a urinary disorder and 
sexual impotency.  Appellant subsequently appealed a rating 
decision by the Milwaukee, Wisconsin, Regional Office which, 
in part, denied service connection for a psychiatric 
disability, claimed as due to sexual impotence.  

A September 2002 Board decision, in part, reopened, the 
claims for service connection for a urinary disorder and 
sexual impotency.  In July 2003 and in March 2005, the Board 
remanded the case to the RO for additional evidentiary 
development.  

Unfortunately, for the reasons set forth below, these matters 
are once again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

These matters were previously before the Board in March 2005.  
At such time, the Board remanded the issues on the title page 
above.  The Board noted that there was a discrepancy as to 
the whether the veteran currently suffered from a current 
urinary disability, to include impotence.  Moreover, the 
Board found that a March 2001 VA examination was inadequate 
for rating purposes.  Accordingly, the matter was remanded 
for a new VA examination.  

Specifically, the Board noted in its Remand directive that 
specific testing results purportedly conducted in March 2001 
were not of record.  The Board directed that the veteran be 
afforded a new examination.  The examiner was specifically 
directed to examine the appellant and conduct any necessary 
tests or studies.  Moreover, the examiner was requested to 
render an opinion as to the etiology of the veteran's claimed 
urinary disorder and impotence to include a discussion of the 
private examination results that were supportive of the 
appellant's claim.  

The record reflects that in April 2005, a VA Urologist 
reviewed the veteran's claims folder.  It does not appear 
that the appellant was afforded a physical examination; nor 
does it appear that any necessary tests or studies were 
performed.  In addition, while the examiner provided an 
opinion as to etiology of the claimed conditions, no rational 
was provided in support of the opinion, and the examiner 
failed to discuss the private medical opinions of record.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

Accordingly, due process requires that this matter be 
remanded to the RO in order to ensure compliance with the 
Remand directive.  Upon remand, the veteran should be 
afforded a VA examination.  The examiner should review the 
veteran's claims folder and answer the questions set forth 
below.  

Since the other service connection appellate issue involving 
a psychiatric disability appears "inextricably intertwined" 
with the genitourinary disorder service connection appellate 
issues, after the requested development is completed, the RO 
should consider whether any additional development on this 
other appellate issue may be deemed warranted, such as 
arranging a psychiatric examination with medical opinion as 
to its etiology.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination for purposes 
of evaluating the nature and etiology of 
the veteran's urinary disorder, to 
include impotence.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report must 
include discussion of the veteran's 
documented medical history and 
assertions. 

A physical examination must be conducted 
and all appropriate tests and/or studies 
shall be performed.  

Following a physical examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
as to the following:  

A.  Does appellant have a chronic urinary 
disorder, including urethritis, and, if 
so, is it at least as likely as not 
(i.e., at least a 50 percent probability) 
causally or etiologically related to 
military service (i.e., did any chronic 
urinary disorder, including urethritis, 
have an in-service onset, or if not 
manifested during service, what is its 
approximate date of onset)?

If the examiner is of the opinion that 
appellant does not currently have a 
chronic urinary disorder related to 
military service, such opinion should be 
discussed in adequate detail, including 
supporting rationale as to any 
disagreement with the private medical 
opinions of record.  (See, i.e., May 
1998, April 2000, and April 2004 written 
statements by appellant's nephew, an 
internal medicine specialist and medical 
school professor, who opined that based 
on an objective review of certain medical 
records and an evaluation, appellant had 
urethritis in service that was a chronic 
disorder, subject to periods of 
exacerbations and remissions; that 
appellant's painful urethral discharge 
has been manifested since service and is 
a known cause of impotence; that 
impotence is a common cause of 
depression; and that appellant's 
impotence and depression were directly 
related to the painful urethral 
discharge.)

B.  Is any sexual impotence found, and if 
so, is it related to a urinary disorder, 
including urethritis (versus other 
causes)?

The examination report should contain an 
adequate discussion of appellant's 
medical history, as well as clinical 
findings, and provide a sufficient 
rationale for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner in the report.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




